 Case 5:18-cr-00038-TBR Document 62 Filed 03/05/21 Page 1 of 6 PageID #: 443




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION
                                  Case No. 5:18-cr-00038-TBR

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.

JOSHUA TRENZELL FOX                                                               DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court upon Defendant Joshua Fox’s (“Fox”) pro se Motion for

Compassionate Release. [DN 54]. Fox then filed a supplement to that motion. [DN 55]. The

government responded [DN 58] and then filed a sealed document. [DN 60]. As such, this matter

is ripe for adjudication. For the reasons that follow, IT IS HEREBY ORDERED that Fox’s

Motion for Compassionate Release [DN 54] is DENIED.

                                             I. Background

       Fox was indicted on nine counts of possession with the intent to distribute

methamphetamine on September 11, 2018. [DN 1]. On September 5, 2019, Fox pleaded guilty to

all nine counts. [DN 33]. He was subsequently sentenced to 150 months imprisonment. [DN 46].

Fox now seeks compassionate release due to the Covid-19 pandemic.

                                           II. Legal Standard

       “The First Step Act modified the statute concerning the compassionate release of federal

prisoners, 18 U.S.C. § 3852, such that district courts may entertain motions filed by incarcerated

defendants seeking to reduce their sentences.” United States of America v. D-1 Duwane Hayes,

No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30, 2020) (citing United States v. Jones,

980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned person may file a motion for

compassionate release after (1) exhausting the BOP's administrative process; or (2) thirty days
 Case 5:18-cr-00038-TBR Document 62 Filed 03/05/21 Page 2 of 6 PageID #: 444




after the warden received the compassionate release request—whichever is earlier.” Jones, 980

F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194,

5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court must proceed through three steps of analysis. United States v. Elias, No. 20-3654, 2021 WL

50169, at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). At step one, “the court must

‘find’ that ‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones,

980 F.3d at 1101). In step two, the court must “ensure ‘that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d

at 1101). Although the Sentencing Commission's policy statement on reductions in terms of

imprisonment under 18 U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission

has not updated § 1B1.13 since the First Step Act's passage in December 2018 ... [and] the policy

statement does not wholly survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109

(citing U.S.S.G. § 1B1.13 (U.S. Sent'g Comm'n 2018)). Consequently, the Sixth Circuit in Jones

decided that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First Step Act,

district courts have full discretion in the interim to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release when an imprisoned person files a §

3582(c)(1)(A) motion.” Id. Thus, for now, district courts need not ensure that their ideas of

extraordinary and compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)

are consistent with the Sentencing Commission's idea of extraordinary and compelling reasons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. §

1B1.13.




                                                     2
 Case 5:18-cr-00038-TBR Document 62 Filed 03/05/21 Page 3 of 6 PageID #: 445




        Despite the Sixth Circuit's holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B1.13 of the Sentencing Guidelines is not binding, it provides a useful

starting point to determine whether extraordinary and compelling reasons exist.” United States v.

Muncy, No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). The application

notes to § 1B1.13 provide that extraordinary and compelling reasons for a reduction in terms of

imprisonment include certain medical conditions, age of the defendant, family circumstances, and

other reasons as determined by the Bureau of Prisons. U.S.S.G. § 1B1.13 cmt. n.1. Specific medical

conditions of a defendant constituting extraordinary and compelling reasons for a reduction in

terms of imprisonment may include “terminal illness,” “a serious physical or medical condition,”

“a serious functional or cognitive impairment,” or “deteriorating physical or mental health because

of the aging process.” Id. The application note to U.S.S.G. § 1B1.13 further provides that the age

of a defendant may be a necessary and compelling reason for a reduction in terms of imprisonment

when “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less.” Id.

        After considering whether extraordinary and compelling reasons warrant a sentence

reduction the district court proceeds to the final step of the analysis. If a reduction is warranted the

court is to consider whether that reduction is defensible under the circumstances of the case by

considering any relevant factors of 18 U.S.C. § 3553(a). Elias, 2021 WL 50169, at *1 (citing Jones,

980 F.3d at 1101); Jones, 980 F.3d at 1108.

                                                III. Discussion

A. Exhaustion of Remedies



                                                       3
    Case 5:18-cr-00038-TBR Document 62 Filed 03/05/21 Page 4 of 6 PageID #: 446




        “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, 425 F.Supp.3d 573, 577 (M.D.N.C. June 28, 2019). Under

the First Step Act, courts are now permitted to “consider motions by defendants for compassionate

release without a motion” by the BOP Director “so long as the defendant has asked the Director to

bring such a motion and the Director fails to or refuses.” Marshall, 2020 WL 114437, at *1 (W.D.

Ky. Jan. 9, 2020). Here, Fox requested compassionate release from the warden. Warden Gomez

denied Fox’s request in October of 2020. [DN 55-1 at PageID 332]. Fox filed his motion on

January 14, 2021 and has therefore exhausted his administrative remedies.

B. Extraordinary and Compelling Reasons

        Fox argues his various medical conditions constitute extraordinary and compelling reasons

for his release in light of the Covid-19 pandemic. The government argues the fear of contracting

Covid-19 is not enough to satisfy the extraordinary and compelling reasons standard.

        Fox’s medical records support his claim that he suffers from hypertension, type 2 diabetes,

asthma, sleep apnea, and high cholesterol. [See generally DNs 54-2; 60]. The Centers for Disease

Control (“CDC”) states those with hypertension and asthma may be at an increased risk for severe

illness.1 Those with type 2 diabetes are at a greater risk.2 There is no indication that sleep apnea

and high cholesterol increase any risk of experiencing severe Covid-19 symptoms.

        Fox does not argue the prison has not managed his medical conditions. According to his

medical records, Fox has been seen several times by medical providers throughout this pandemic.




1
  Centers for Disease Control, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last accessed February 16, 2021).
2
  Id.

                                                            4
    Case 5:18-cr-00038-TBR Document 62 Filed 03/05/21 Page 5 of 6 PageID #: 447




[DN 60]. His conditions appear to be well managed. Fox only argues the prison has failed to control

the spread of the virus. At this time, USP McCreary, where Fox is located, has six positive inmates

and fifteen positive staff members.3 Although the virus is present, there is no widespread outbreak

at USP McCreary. The Court does recognize that Fox is at a higher risk for experiencing severe

effects if he contracts Covid-19. However, due to the small number of positive cases and the

prison’s ability to manage Fox’s medical conditions, extraordinary and compelling reasons are not

present. Therefore, the Court must deny Fox’s motion. Even if Fox showed extraordinary and

compelling reasons, he would not be entitled to release sue to the sentencing factors.

C. 18 U.S.C. § 3553(a) Factors

           In the present case, Fox was found to possess a total converted drug weight of 19,147.80

kg of methamphetamine. [DN 42 at 9]. Fox has a criminal record dating back to 2006. [Id. at 11].

His prior convictions range from possession of marijuana to trafficking cocaine and assault. [Id. at

11-15]. In denying Fox’s request for compassionate release, the warden noted Fox’s “high

recidivism risk score and history of violence.” [DN 55-1 at PageID 332]. Due to Fox’s risk score,

his release would not comport with the sentencing factors. Therefore, the Court must deny Fox’s

motion.




3
    BOP, Coronavirus https://www.bop.gov/coronavirus/ (last accessed February 19, 2021).

                                                             5
 Case 5:18-cr-00038-TBR Document 62 Filed 03/05/21 Page 6 of 6 PageID #: 448




                                      IV. Conclusion

      For the above stated reasons, IT IS HEREBY ORDERED that Fox’s Motion for

Compassionate Release [DN 54] is DENIED.

      IT IS SO ORDERED.




                                                           March 3, 2021




cc: Joshua Trenzell Fox
    19486-033
    USP McCreary
    Inmate Mail/Parcels
    P.O Box 3000
    Pine Knot, KY 42635
    PRO SE




                                            6
